DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 9, 11 and 15 are  objected to because of the following informalities:  
Claims 1 (line 20), 9 (line 3), 11(line  17) and 15 (line 2), should all end with  a period at the end of the claim.  
Claim 3 (line 2) recites the acronym without an expanded definition.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 20190087182 A1, hereinafter Thomas).	
Regarding claim 1, Thomas discloses an Information Handling System (IHS) (100, Fig. 1; para. [19]), comprising: 
a plurality of hardware devices 194 (Fig. 1; paras. [0025], lines 12-15, remote device; [0063], lines 8-10, wherein reference to an element in the singular is not intended to mean "one and only one" unless specifically so stated, but rather "one or more."… i.e. one or more remote hardware device); and 
a Baseboard Management Controller (BMC) in communication with the plurality of hardware devices 194 (para. [0025], lines 12-15, remote device 194 may communicate with the BMC 102. For example, the remote device 194 may send IPMI messages to the BMC 102 over the management network 170…), the BMC including: 
a baseboard processor 112 (Fig. 1; para. [0019], lines 4-5, processing unit); and 
baseboard memory 114 including baseboard instructions that, upon execution by the baseboard processor 112, cause the BMC to (para. [0022], lines 3-6, When the processing unit 112 executes the BMC firmware 106, the processing unit 112 loads code and data of the BMC firmware 106 into the memory 114.): 
receive a message associated with a non-registered hardware device that is not registered to be managed by the BMC, the message formatted according to a native protocol of the BMC (paras. [0035], the management console 282(1) may discover the management-protocol-adapter module 212 as well as the identities of the management protocols A(l)-A(N) and the identities and capabilities of the BMCs 292(1)-292(K)… management-protocol-adapter module 212 receives the command or data through the management protocol-A(l) interface 232(1)… The management-protocol adapter module 212 processes the command or data in accordance with the management-protocol A(l). Based on the indication included in the command or data, the management-protocol-adapter module 212 can determine that the command or data is directed to the BMC 292(1)....; [0036], lines 1-5, Based on the capacities of the BMC 292(1) already discovered by the management-protocol-adapter module 212, the management-protocol-adapter module 212 determines that the BMC 292(1) only supports the management protocol B(l) (e.g., IPMI…); 
transmit the message to a device plugin 212 (management-protocol-adapter module, collects sensor data on BMC through RED FISH protocol execution (i.e. interface)) associated with the non-registered hardware device, wherein the device plugin 212 comprises custom instructions that, upon execution by a system processor (paras. [0035], lines 6-12, management console 282(1) may choose to send command or data directed to the BMC 292(1) to the management-protocol-adapter module 212 in accordance with management-protocol A(l) (e.g., REDFISH protocol)…; [0036], lines 1-5, Based on the capacities of the BMC 292(1) already discovered by the management-protocol-adapter module 212, the management-protocol-adapter module 212 determines that the BMC 292(1) only supports the management protocol B(l) (e.g., IPMI); [0038], lines 1-4, the management console 282(1) may send, to the management-protocol-adapter module 212, a RED FISH protocol command for getting a CPU temperature sensor reading from the BMC 292(1). (Emphasis added)), cause the IHS to: 
convert the message into a protocol associated with the non-registered hardware device (para. [0036], lines 5-11, the management protocol-adapter module 212 translates or converts the command or data just received from the management console 282(1) in accordance with the management-protocol A(l) (e.g., REDFISH protocol) to command or data in accordance with the management protocol B(l) (e.g., IPMI)…)…; [0038], lines 7-10, management-protocol adapter service 220 converts the REDFISH protocol command to an IPMI command for getting the same CPU temperature sensor reading from the BMC 292(1)…); and 
forward the converted message to the non-registered hardware device using the protocol of the non-registered hardware device (para. [0038], lines 10-13, The management-protocol-adapter service 220 then sends the converted IPMI command to the BMC 292(1) through the management-protocol-B(l) interface 234(1).);  

Regarding claim 5, Thomas discloses the IHS of claim 1, wherein the device plugin comprises an applications program interface (API) of a BMC service module executed on the IHS (Thomas, paras. [0019], lines 4-6, BMC 102 has...a network interface card 119…; [0031], lines 1-8, Management consoles 282(1)-282(1) are devices that each provide a user interface or an Application program interface (API) through which a user or another device manage one or more management elements. In this example, the management consoles 282(1)-282(1) may wish to communicate with the BMCs 292(1)-292(K) and send commands and/or data to the BMCs 292(1)-292(K) for managing the hosts 294(1)-294(K); [0038], lines 1-4).  

Claims 11 and 17 incorporates substantively all the limitations of claim 1 in method and computer readable storage device forms rather than system form and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Svennebring et al. (US 20190319868 A1, hereinafter Svennebring).
Regarding claim 2, Thomas discloses the IHS of claim 1.
Although Thomas discloses the instructions that cause the BMC to transmit the message to the device plugin (paras. [0035], lines 6-12; [0036], lines 1-5; [0038], lines 1-4), but fails to teach using a secure Hypertext Transfer Protocol (HTTP), version 2 channel.
Svennebring, in the same or similar field of endeavor, teaches a secure Hypertext Transfer Protocol (HTTP), version 2 channel (Figs. 13-17; para. [0224], lines 1-3, various messages in each of the procedures 1300-1700 may be suitable HTTP (e.g., HTTP/1.x, HTTP/2, HTTP/3, HTTPS, SPDY, etc.) messages…). 
Therefore, considering Thomas and Svennebring’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to include the HTTP/2 network protocol as taught by Svennebring, to provide secure connection to push, multiplexing streams and frame control to the web.	

Regarding claim 6, Thomas-Svennebring discloses the IHS of claim 1, wherein the baseboard instructions further cause the BMC to: 
determine that the non-registered hardware device is not enrolled for use with the BMC (Thomas, para. [0035]);
enroll the non-registered hardware device for use with the BMC by storing information associated with the non-registered hardware device in the baseboard memory (Thomas, para. [0022]; [0038], lines 10-13); and 
remotely manage the non-registered hardware device by generating the message through a RESTful interface (Thomas, paras. [0035], lines 6-12; [0036], lines 1-5; [0038], lines 1-4; [0051], lines 15-18, embodiments described herein may also be practiced in distributed computing environments where tasks are performed by remote processing devices that linked through a communication network…) (Svennebring, paras. [0024], lines 1-6; [0232], lines 6-8, operated by remote computing devices) (Note:  Wikipedia, redfish (specification), The Redfish standard is a suite of specifications that deliver an industry standard protocol providing a RESTful interface for the management of servers, storage, networking, and converged infrastructure.).  

Regarding claim 8, Thomas-Svennebring discloses the IHS of claim 1, wherein the baseboard instructions further cause the BMC to: 
receive one or more event messages from the non-registered hardware device (Thomas, paras. [0035]; [0036], lines 1-5); 
store the one or more event messages in the baseboard memory (Thomas, paras. [0022]; [0038], lines 10-13); 
transmitting the one or more event messages to a RESTful interface in communication with the BMC in response to a request received from the RESTful interface (Thomas, paras. [0035], lines 6-12; [0036], lines 1-5; [0038], lines 1-4) (Svennebring, paras. [0024], lines 1-6; [0232], lines 6-8).  

Regarding claim 10, Thomas-Svennebring discloses the IHS of claim 8, wherein the event messages comprise information associated with one or more parameters of the non-registered hardware device, and wherein the baseboard instructions further cause the BMC to determine a subset of the one or more parameters to be monitored by the BMC, and store the information associated with subset of parameters in the baseboard memory (Thomas, paras. [0060], the BMC 566 monitors health-related aspects associated with the computer system 502, such as, but not limited to, the temperature of one or more components of the computer system 502, speed of rotational components (e.g., spindle motor, CPU Fan, etc.) within the system… these components include sensor devices 568 for measuring various operating and performance-related parameters within the computer system 502. The sensor devices 568 may be either hardware or software based components configured or programmed to measure or detect one or more of the various operating and performance related parameters…).  

Claims 12, 14-16 incorporates substantively all the limitations of claims 6, 9 and 10, respectively, in method and computer readable storage device forms rather than system form and are rejected under the same rationale.

Claims 18 and 20 incorporates substantively all the limitations of claims 6 and 8 in method form rather than system form and are rejected under the same rationale.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Svennebring in view of Zhengzhou Yunhai Information Technology Co Ltd (CN 109639803 A, hereinafter Zhengzhou).
Regarding claim 3, Thomas-Svennebring discloses the IHS of claim 2.
Although Thomas-Svennebring discloses the instructions that cause the BMC to transmit the message to the device plugin (Thomas, paras. [0035], lines 6-12; [0036], lines 1-5; [0038], lines 1-4), using a secure Hypertext Transfer Protocol (HTTP), version 2 channel (Svennebring, Figs. 13-17; para. [0224], lines 1-3), but fails to teach a CSRF token.
Zhengzhou, in the same or similar field of endeavor, teaches a CSRF token (Fig. 1; p. 5, para. 7, S1: ("ok": 0, "privilege": 4, "extendedpriv": 259, "racsession id": 1, "ADD addr/port": "100.2.74.79", "server-name" "100.2.74.43", "Server addr":"100.2.74.43", "HTTPSEnabled": 0, "CSRFToken", "bnBUAWsP") // this is the execution result of the curl command. wherein bnBUAWsP is the Token value …). 
Therefore, considering Thomas-Svennebring and Zhengzhou’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to include a CSRF token as taught by Zhengzhou, to provide a unique, secret, unpredictable value that is generated by the server-side application and transmitted to the client in such a way that it is included in a subsequent HTTP request made by the client.	

Regarding claim 4, Thomas-Svennebring-Zhengzhou discloses the IHS of claim 2, wherein the device plugin is restricted to only acting on the message when received through the HTTP, version 2 channel (Thomas, paras. [0035; [0036], lines 1-5) (Svennebring, Figs. 13-17; para. [0224], lines 1-3) (Zhengzhou, Fig. 1; p. 5, para. 7).  


Claims 7, 9, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Svennebring in view of Redfish Scalable Platforms Management API Specification (DSP0266, hereinafter Redfish).
Regarding claim 7, Thomas-Svennebring discloses the IHS of claim 6, wherein the baseboard instructions further cause the BMC to: 
determine that the message is not enrolled for use by the first non-registered hardware device (Thomas, paras. [0035; [0036], lines 1-5); 
enroll the message for use with the non-registered hardware device (Thomas, paras. [0035], lines 6-12; [0036], lines 1-5; [0038], lines 1-4); and 
remotely manage the non-registered hardware device by generating the enrolled message through the RESTful interface (Thomas, paras. [0035], lines 6-12; [0036], lines 1-5; [0038], lines 1-4; [0051], lines 15-18) (Svennebring, paras. [0024], lines 1-6; [0232], lines 6-8).  
Thomas-Svennebring fails to teach, determine that the received message comprises an industry standards organization modeled action, the industry standards organization associated with a RESTful interface from which the received message has been obtained. 
Redfish in the same or similar field of endeavor, teaches determine that the received message comprises an industry standards organization modeled action, the industry standards organization associated with a RESTful interface from which the received message has been obtained (p. 8, Abstract lines 1-2, Redfish Scalable Platforms Management API ("Redfish") is a new specification that uses RESTful interface semantics to access data defined in model format to perform out-of-band systems management…; p. 17, 5.6.2. Eventing mechanism, provide messages to clients that fall outside the normal request/response paradigm. These messages, called events, are used by the service to asynchronously notify the client of some significant state change or error condition, usually of a time critical nature…); 
Therefore, considering Thomas-Svennebring and Redfish’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to include industry standards organization associated with a RESTful interface from received message has been obtain taught by Redfish, to provide a push style eventing that a server detects the need to send an event (using HTTP POST)  to push event message implemented by Redfish’s use of a RESTful interface (p. 17, 5.6.2. Eventing mechanism).

Regarding claim 9, Thomas-Svennebring-Redfish discloses the IHS of claim 8, wherein the baseboard instructions further cause the BMC to control a periodicity of how often the one or more messages are stored in the baseboard memory (Thomas, paras. [0022]; [0023], lines 6-9, service stack of the BMC 102 may manage the host computer 180 and is responsible for managing and monitoring the server vitals such as temperature and voltage levels…; [0038], lines 10-13) 

 Claims 13, 15 and 19 incorporates substantively all the limitations of claims 7 and 9 in method and computer readable storage device forms rather than system form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457